Citation Nr: 0426461	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  04-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a scar, right side 
of head.

2.  Entitlement to an earlier effective date for the grant of 
service connection for headaches.

3.  Entitlement to an increased evaluation for residuals of 
laceration, left parietal region, currently rated as 10 
percent disabling.

(The issue of an increased evaluation for post-traumatic 
headaches will be the subject of a separate decision of the 
Board).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
scar on the right side of head. 

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge.  The hearing transcript is associated 
with the claims folder. 


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  During a pre-hearing conference in May 2004, the veteran 
submitted correspondence indicating that he wanted to 
withdraw his appeal seeking an earlier effective date for the 
grant of service connection for headaches and entitlement to 
an increased evaluation for residuals of laceration, left 
parietal region, and the Board received such request prior to 
the promulgation of a decision.  

3.  The medical evidence does not show that the veteran 
currently has a scar on the right side of his head.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, to 
include the issues of an earlier effective date for the grant 
of service connection for headaches and entitlement to an 
increased evaluation for residuals of laceration, left 
parietal region, by the veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003).

2.  A scar on the right side of the head was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The veteran perfected an appeal from a May 2003 rating 
decision that continued a 10 percent evaluation for his 
service-connected residuals of the left parietal region 
laceration, and denied an earlier effective date claim for 
the grant of service connection for headaches.  Just prior to 
his personal hearing on May 24, 2004, the veteran indicated 
at a pre-hearing conference that he was withdrawing the 
issues of an earlier effective date for the grant of service 
connection for headaches and entitlement to an increased 
evaluation for residuals of laceration, left parietal region.  
He also submitted this request in writing to the Veterans Law 
Judge during the May 2004 pre-hearing conference.  An appeal 
may be withdrawn in writing at any time before the Board 
renders a decision.  38 C.F.R. § 20.204(b) (2003).  Once the 
veteran withdrew these issues, there remained no allegations 
of error of fact or law for appellate consideration.  The 
Board does not have jurisdiction to review these issues on 
appeal and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 
2002).


Duties to Notify and Assist

By letters dated in March 2003 and October 2003, the RO 
advised the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his service connection claim, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The April 2002 rating decision, the July 2003 statement of 
the case (SOC), and the February 2004 supplemental statement 
of the case (SSOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his service connection 
claim.  The July 2003 SOC and the February 2004 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The veteran identified treatment from a VA medical facility 
and VA treatment records relevant to the period on appeal are 
associated with the claims folder.  The veteran was afforded 
dermatological examinations for VA purposes in February 1999 
and April 2003.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran asserts that he is entitled to service connection 
for a scar on the right side of his head.  He claims that an 
in-service injury to the left side of his head caused a 
tender scar on the right side of his head.  

Service medical records indicate that the veteran was struck 
on the left side of his head during service.  The Board notes 
that the veteran is currently service-connected for residuals 
of a laceration to the left parietal region.

VA dermatological examinations dated in February 1999 and 
April 2003 revealed no evidence of a scar on the right side 
of the veteran's head.  The April 2003 examiner noted that 
that there was no scar on the right side of the veteran's 
scalp despite the veteran's contention.

VA progress notes dated in October 2001 indicate that the 
veteran reported a "defect" on the right side of his head 
which was discovered by his private physician.  On 
examination, the examiner noted a small slight depression on 
the right side of the veteran's head.  The examiner stated 
that this depression was most likely the site where the skull 
bones came together and doubted that the minor depression in 
the skull was significant.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).

Medical evidence of record, to include VA dermatological 
examinations dated in February 1999 and April 2003, are 
negative for a scar on the right side of the head.  

The Board acknowledges the veteran's contention that he has a 
scar on the right side of his head, however, Congress has 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability.  

Furthermore, the Board finds that the minor depression on the 
right side of the veteran's head that was noted during an 
October 2001 outpatient visit is not a disability for which 
the veteran can be compensated.  The examiner attributed the 
minor depression to the way the veteran's skull bones had 
grown together and had probably been present all of the 
veteran's life.  The veteran's pre-induction report dated in 
October 1969 does not describe any defects to the right side 
of the veteran's head.  The Board notes that developmental 
defects are not diseases within the meaning of applicable VA 
legislation.  See 38 C.F.R. § 3.303 (c) (2003).  
Alternatively, if it is an acquired defect, there is no 
suggestion in the competent evidence of record that it is 
related to service.  

Where the law and not the evidence is dispositive, the claim 
should be denied on the basis that there is an absence of 
legal merit or that the claimant lacks entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As such, the preponderance of the evidence is 
against a finding of service connection for a scar on the 
right side of the veteran's head and any benefits sought 
therefore must be denied.

ORDER

Entitlement to an earlier effective date for the grant of 
service connection for headaches is dismissed.

Entitlement to an increased evaluation for residuals of 
laceration, left parietal region, is dismissed.





Entitlement to service connection for a scar, right side of 
head is denied.



                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



